Citation Nr: 0736646	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-23 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than January 26, 
2004, for the grant of a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an effective date earlier than January 26, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1944 to March 1946. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from February 2004 and July 2004 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  By a May 2005 statement of the case (SOC), the RO 
corrected the effective date for service connection for PTSD 
to January 26, 2004.  

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends that he should be assigned both service 
connection for PTSD and a grant of TDIU from the date of his 
separation from service in March 1946.  The veteran bases 
this claim on his honorable service, his award of the Silver 
Star Medal for valor in World War II, and symptoms of PTSD 
which have been present ever since service.  

The effective date for a grant of direct service connection 
will be the later of the day following separation from active 
service or the date entitlement arose, if a claim is received 
within one year after separation from service.  Otherwise, as 
noted above, the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155; see Norris v. West, 12 Vet. App. 
413, 421 (1999).

In this case, the veteran submitted an initial claim in March 
1946 in which he claimed a nervous disorder manifested by 
nervousness, a startle reaction, difficulty concentrating, 
and headaches.  The Board believes this must be construed as 
a claim for service connection for a nervous disorder and/or 
a claim for service connection for PTSD.  The RO failed to 
address this claim, and in fact did not address a claim for 
service connection for a psychiatric disorder until the 
veteran submitted another claim for a nervous disorder in 
January 2004.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  
The Court of Appeals for Veterans Claims has taken judicial 
notice of the mental health profession's adoption of DSM-IV.  
Cohen, supra.  According to the current criteria, a diagnosis 
of PTSD requires exposure to a traumatic event, or stressor.  
A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others, and the person's response involved intense fear, 
helplessness, or horror.  The sufficiency of a stressor is a 
medical determination, and the occurrence of a claimed 
stressor is an adjudicatory determination.  Id.

The claims folder contains a medical note dated in June 1947 
by C. B. McVay, M.D., in which that physician notes the 
veteran's history of symptoms including a "nervous heart", 
"attacks of palpitation tremor and nervousness," 
nightmares, and, beginning from March 1947, "recurrent 
attacks of nausea, epigastric pain, and recent dizziness with 
eating."  However, the medical record presents a 
considerable gap between that June 1947 record and the 
veteran's recent VA psychiatric examination, in May 2004.  
  
Thus, a VA examination is in order to address whether the 
veteran had PTSD in 1947, and whether or to what degree that 
disorder persisted from that time or is the same PTSD from 
which the veteran now suffers, and for which he is now 
service connected.  

The veteran's claim for an earlier effective date for TDIU is 
inextricably intertwined with the claim for an earlier 
effective dated for PTSD, because the TDIU claim may depend 
on the outcome of the PTSD claim.  The United States Court of 
Appeals for Veterans Claims has held that a claim which is 
inextricably-intertwined with another claim which remains 
undecided and pending before the VA must be adjudicated prior 
to a final order on the pending claim, so as to avoid 
piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide any evidence or information 
concerning any mental health treatment he 
had prior to the January 26, 2004, 
assigned date of service connection for 
PTSD, inclusive of but not limited to any 
counseling, psychiatric medication 
prescriptions by a treating physician, 
sessions with social workers, or group 
therapy sessions.  He should also be asked 
to submit or inform of any additional 
records that may indicated unemployability 
due to his service-connected disabilities 
(inclusive of his potentially service-
connected PTSD).  The veteran should be 
appropriately informed of assistance to be 
provided in obtaining these records, of 
the relative roles of VA and the veteran 
in that process, and of the veteran's 
ultimate responsibility to see that 
records are obtained.  He should also be 
asked to submit any pertinent records in 
his possession, in furtherance of his 
claims.  Any indicated development should 
be undertaken, and all records and 
responses received should be associated 
with the claims file.  

2.  Thereafter, the veteran should be 
afforded an examination by a qualified 
psychologist, to address the question of 
etiology of his PTSD.  The claims folders 
must be available to the examiner for 
review in conjunction with the 
examination.  The examiner should review 
the claims folders.



Specifically, the examiner should answer 
the following:  

a.  What is the earliest date is 
factually ascertainable that it is at 
least as likely as not (i.e., to a 
probability of 50 percent or more) that 
the veteran had PTSD or any other 
chronic mental disorder?  And to what 
degree has that disorder persisted from 
that time to the present (including as 
reflected in the VA psychiatric 
examination in May 2004)?  The examiner 
should specify any mental disorder so 
ascertained.  In answering that 
question, the examiner must address the 
veteran's allegations in the attachment 
to his March 1946 claim, when he 
addressed claimed nervousness, and the 
medical note dated in June 1947 by C. 
B. McVay, M.D.

b.  If any of the above questions 
cannot be answered without resorting to 
medically unsupported speculation, the 
examiner should so state.  

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it

3.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If any of 
the benefits sought are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).



